Case 5:19-cv-00723-MWF-SK Document 21 Filed 01/07/20 Page 1 of 3 Page ID #:338



  1    Matthew C. Bradford, Esq. – SBN 196798
  2    Nathan M. Robinson, Esq. – SBN 305611
       ROBINSON BRADFORD LLP
  3    43471 Ridge Park Drive, Suite C
  4    Temecula, CA 92590
       Telephone: (209) 954-9001
  5    Facsimile: (209) 954-9091
  6
       matthew@robinsonbradford.net
  7    nathan@robinsonbradford.net
  8
       Attorneys for Plaintiffs, James McCarver
  9    and Dianna McCarver
 10

 11

 12                        UNITED STATES DISTRICT COURT
 13                      CENTRAL DISTRICT OF CALIFORNIA
 14
        JAMES McCARVER, an individual,                CASE NO. 5:19-CV-723
 15     and DIANNA McCARVER, an
 16     individual,                                   STIPULATION FOR
                                                      DISMISSAL WITH PREJUDICE
 17                      Plaintiffs,
 18
        vs.
 19

 20     PAY PAL CREDIT SERVICES, et al.
 21
                        Defendants.
 22   ///
 23
      ///
 24

 25   ///

 26
      ///
 27
      ///
 28
                                                  1
                           STIPULATION FOR DISMISSAL WITH PREJUDICE
Case 5:19-cv-00723-MWF-SK Document 21 Filed 01/07/20 Page 2 of 3 Page ID #:339



  1           IT IS HEREBY STIPULATED AND AGREED:
  2           Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiffs, JAMES McCARVER and
  3
      DIANNA McCARVER and Defendant, PAY PAL CREDIT SERVICES by and through their
  4
      respective counsel of record hereby stipulate to dismissal of the entire action with prejudice.
  5

  6
        DATED: January 7, 2020               ROBINSON BRADFORD LLP
  7
                                             By: /S/ Matthew C. Bradford
  8
                                                 Matthew C. Bradford, Esq.
  9                                              Attorneys for Plaintiffs, James McCarver and
                                                 Dianna McCarver
 10

 11

 12
        DATED: January 7, 2020               SNELL & WILLMER LLP
 13
                                             By: /S/ Becca Wahlquist
 14                                               Becca Wahlquist, Esq.
 15                                               Attorney for Defendant, Pay Pal

 16

 17           I Matthew C. Bradford attest pursuant to Local Rule 5-4.3.4 that Becca
 18
      Wahquist, on whose behalf this filing is also submitted, concurs with the content
 19

 20   and authorizes the filing of this document.

 21                                          By: /S/ Matthew C. Bradford
 22

 23

 24

 25

 26

 27

 28
                                                         2
                                STIPULATION FOR DISMISSAL WITH PREJUDICE
Case 5:19-cv-00723-MWF-SK Document 21 Filed 01/07/20 Page 3 of 3 Page ID #:340



  1                              CERTIFICATE OF SERVICE
  2
            I hereby certify that on January 7, 2020 the foregoing was filed
  3

  4   electronically. Notice of this filing will be sent to all parties by operation of the
  5   Court’s electronic filing system. Parties may access this filing through the Court’s
  6
      system.
  7

  8

  9
       DATED: January 7, 2020              ROBINSON BRADFORD LLP
 10

 11
                                           By: /S/ Matthew C. Bradford, Esq.
 12                                            Matthew C. Bradford, Esq.
 13                                            Attorneys for Plaintiffs, James McCarver
                                               and Dianna McCarver
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                   3
                                       CERTIFICATE OF SERVICE
